Citation Nr: 0939192	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  07-00 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for loss of sense of smell, 
claimed as due to a head injury.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1978 to 
December 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in November 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  In August 2008, the 
Board remanded the case to the agency of original 
jurisdiction (AOJ) for additional development, and it now 
returns to the Board for appellate review. 

The Board observes that the Veteran had also appealed the 
denial of entitlement to service connection for a back 
disability.  However, while the appeal was in REMAND status, 
this claim was granted by the AOJ.  Therefore, this claim is 
no longer before the Board.

In June 2007, the Veteran testified at a hearing before the 
undersigned.  A transcript of this hearing is associated with 
the claims file.  


FINDING OF FACT

The medical evidence of record does not demonstrate a current 
medical disorder manifested by loss of sense of smell.


CONCLUSION OF LAW

Loss of sense of smell was not incurred in or aggravated by 
the Veteran's active duty military service.  38 U.S.C.A. § 
1131 (West 2002); 38 C.F.R. § 3.303 (2009).





REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  

VA must inform a claimant about the information and evidence 
not of record that is necessary to substantiate the claims, 
the information and evidence that VA will seek to provide, 
and the information and evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 
Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Additionally, in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), the Court of Appeals for Veterans Claims 
(Court) held that VCAA notice requirements also apply to the 
evidence considered in determinations of the degree of 
disability and effective date of the disability once service 
connection has been established. 

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the Veteran was provided with a VCAA 
notification letter in August 2005, prior to the initial 
unfavorable AOJ decision issued in November 2005.  A March 
2006 letter addressed the information necessary to 
substantiate a disability rating and an effective date and an 
additional VCAA letter was sent in January 2009.

The Board observes that the pre-adjudicatory VCAA notice 
issued in August 2005 informed the Veteran of the type of 
evidence necessary to establish service connection, how VA 
would assist him in developing his claim, and his and VA's 
obligations in providing such evidence for consideration.  
With regard to the notice requirements under Dingess/Hartman, 
a March 2006 letter provided proper notice as to disability 
ratings and effective dates.  The Board acknowledges the 
defective timing of this notice, but finds no prejudice to 
the Veteran as a result.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the Veteran has 
been prejudiced thereby).  As the Board herein concludes that 
the preponderance of the evidence is against the Veteran's 
service connection claim, any questions as to the assignment 
of disability ratings and effective dates are rendered moot.  
Therefore, the Board finds that the Veteran was provided with 
all necessary notice under VCAA prior to the initial 
adjudication of his claim. 

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  See Mayfield v. Nicholson, 444 F.3d 1328, 
1333 (Fed. Cir. 2006).  Based on the above, the Board finds 
that further VCAA notice is not necessary prior to the Board 
issuing a decision.

VA has also fulfilled its duty to assist the Veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claim.  The Veteran's 
service treatment records, VA medical records, and private 
medical records were reviewed by both the AOJ and the Board 
in connection with adjudication of his claim.  The Board 
notes that, at his hearing, the Veteran reported seeking 
treatment at a VA facility for loss of sense of smell, but a 
request for such records yielded no treatment records from 
2000 and subsequent records do not show such disorder.

The Board observes that the Veteran has not been afforded a 
VA examination to determine the existence and etiology of his 
loss of sense of smell.  However, in this case, the Board 
finds that a current VA examination to determine whether the 
Veteran has this disability as a result of his military 
service is not necessary to decide his claim.  The medical 
records associated with the claims file do not contain any 
diagnosis or complaint of loss of sense of smell.  Thus, 
there is nothing in the record to suggest that the Veteran 
has a current disability for which the etiology need be 
determined.  Therefore, the Board finds that a VA examination 
is not necessary.  Based on these facts, the Board concludes 
that the medical evidence of record is sufficient to 
adjudicate the Veteran's service connection claim.

In light of the above, the Board concludes that further 
development and additional efforts to assist or notify the 
Veteran in accordance with VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements of the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran).  Therefore, the Board determines that the 
Veteran will not be prejudiced by the Board proceeding to the 
merits of the claim.

II. Analysis

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.

Service treatment records do not show any complaint, 
treatment, or diagnosis related to loss of sense of smell.  
They do demonstrate that the Veteran sustained a head injury, 
but no residuals were documented, to include any deficits of 
the Veteran's olfactory system.  Moreover, his December 1981 
service separation examination does not note any difficulty 
with smell.

Additionally, current medical evidence does not demonstrate 
that the Veteran suffers a loss of sense of smell.  At his 
June 2007 hearing, the Veteran reported being treated at a VA 
facility in 2000; however, efforts to retrieve such records 
have yielded no results.  Further, the Board notes that the 
Veteran has explicitly denied suffering sensory deficits, 
including decreased smell in post-service treatment records.  
See, e.g., October 2, 2002 VA treatment record.  Thus, the 
Veteran is lacking one prong of a successful claim for 
service connection-a current disability.  Where there is no 
disability, there can be no entitlement to compensation.  See 
Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

Therefore, the only evidence that the Veteran suffers from a 
loss of sense of smell as a result of his military service is 
his own statements.  Laypersons, such as the Veteran, are 
competent to speak to symptomology when the symptoms are 
readily observable.  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  However, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the question of diagnosis and causation.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  In the absence of 
any competent medical evidence demonstrating a current loss 
of sense of smell, service connection is not warranted.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, as 
reflected by the above discussion, the preponderance of the 
evidence is against the Veteran's claim for service 
connection for loss of sense of smell.  Therefore, his claim 
must be denied.
ORDER

Service connection for loss of sense of smell is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


